Per Curiam.
Plaintiffs in error were convicted of voluntary manslaughter, and sentenced to serve terms in the penitentiary. They have assigned and argued numerous alleged errors occurring in the trial of the cause, which they claim entitle them to a reversal of the judgment. The prosecution, acting through the Attorney General, has filed a confession of error and asks for a reversal of the judgment. Under these circumstances, it is not incumbent upon us to investigate the record and determine as to the correctness of his conclusions. We therefore reverse the judgment and remand the cause.